CHARLES J. SCHUCK, Judge.
On May 27, 1941, while claimant was driving her car along and over the Buckhannon-Clarksburg pike the said car collided with what is known as an iron marker used by the state road commission to protect the wet center line, and which marker had been misplaced and in a position where it could cause damage to any oncoming car on the said highway. The damage to the car' in question consisted of the destruction of a tire and tube, amounting to $22.50. The record shows that the district engineer in charge of the highway in question admits that the marker was placed in a wrong position or place on the highway, and caused the accident in question. The claim was concurred in by the state road commission and approved by the special assistant attorney general as one that should be paid.
From the record as submitted we are therefore of the opinion that the claim is one that should be allowed, and we make an award accordingly in favor of the claimant, Besse D. Arnett, in the said amount of twenty-two dollars and fifty cents ($22.50).